              Case 2:18-cr-00119-WBS Document 108 Filed 06/22/20 Page 1 of 2


 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT

 6                              FOR THE EASTERN DISTRICT OF CALIFORNIA

 7
     UNITED STATES OF AMERICA,                             Case No. 2:18-CR-119-WBS-1
 8
                   Plaintiff,
 9                                                         ORDER RESETTING THE EVIDENTIARY
                           v.                              HEARING PURSUANT TO FRANKS V.
10                                                         DELAWARE PREVIOUSLY SET FOR
     FIRDOS SHEIKH,                                        FEBRUARY 25, 2020
11
                   Defendant.                              Hearing Date: August 11, 2020
12                                                         Hearing Time: 10:00 a.m.

13                                                         Judge: Hon. William B. Shubb

14

15          THIS MATTER having come before the Court pursuant to the Court’s Order on June 3, 2020
16   (DE 104), and on Defendant Firdos Sheikh, M.D.’s (“Dr. Sheikh”) application to reset the evidentiary
17   hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978), that was previously set for February 25,
18   2020, the Court finds that defendant has met her initial burden to justify an evidentiary hearing and
19   hereby ORDERS:
20          1.      Dr. Sheikh shall file her motion on July 7, 2020.
21          2.      The Government shall file its opposition on July 21, 2020.
22          3.      Dr. Sheikh shall file her reply on July 28, 2020.
23          4.      The matter is set for an evidentiary hearing on August 11, 2020, at 10:00 a.m.
24          5.      If defendant wishes to waive her right to personal appearance at the hearing and consent
25   to appear electronically by Zoom, a written waiver and consent shall be filed with the court within 10
26   days from the date of this Order.
27          6.      Counsel shall make the necessary arrangements with the Clerk for the attorneys, the
28   defendant, and all witnesses to appear remotely by Zoom.
             Case 2:18-cr-00119-WBS Document 108 Filed 06/22/20 Page 2 of 2


 1          7.     Speedy trial time shall be excluded from the date of this Order to August 11, 2020,

 2   pursuant to 18 U.S.C. § 3161(h)(1)(D).

 3          IT IS SO ORDERED.

 4   Dated: June 20, 2020

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
                                                       2
28   [Proposed] Order Resetting the Evidentiary                            Case No. 2:18-CR-119-WBS-1
     Hearing Pursuant to Franks v. Delaware
     Previously Set for February 25, 2020
